Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment filed October 24, 2022, claims 1, 3, 4, 9, 10, 14, 15, 23, 29, and 30 has been amended, claims 2, 7, and 24 has been cancelled, claims 1, 3-6, 8-23 and 25-30 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see page 9 paragraph 4 -  page 13 (all), filed October 24, 2022, with respect to claims 1, 3-5, 8-12, 14-23 and 25-30 have been fully considered and are not persuasive.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  A second, a new ground of rejection is further presented in view of Liberg et al. (WO 2020/162806A2) – IDS submitted 9/30/2022.

Regarding amended claim 1, the applicant first argued that, see page 12 paragraph 3 – page 13 paragraphs 1, “ … However, such performance of a synchronization acquisition procedure after expiration of the timeAlignmentTimer does not teach or suggest "transmitting, to the network node, a message indicating that the synchronization timer has expired." Kim offers no description of any "message indicating that the synchronization timer has expired." At best, Kim only describes a synchronization acquisition procedure or random access procedure. However, there is no description of such messaging in such a procedure, let alone a "message indicating that the synchronization timer has expired." Thus, Kim does not teach or suggest "transmitting, to the network node, a message indicating that the synchronization timer has expired" as recited in amended independent claim 1. Serrano does not overcome the deficiencies of Qaise and Kim, nor does the Office Action suggest otherwise. Therefore, for at least these reasons, amended independent claim 1 is allowable over any combination of Qaise, Kim, and Serrano. Amended independent claims 23, 29, and 30 include features similar to those of amended independent claim 1 and are likewise allowable for at least similar reasons.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Kin clearly teaches  wherein a synchronization failure event comprises expiry of a synchronization timer associated with a synchronization associated with a connection (see para. 0151, the terminals 621 to 623  adjust the uplink transmission timing based on the Ldelay_min and/or TA information received from the non-terrestrial node 610. A parameter for managing the uplink transmission timing may be configured with ‘timeAlignmentTimer’ When a message including the TA information (e.g., a MAC message or a random access (RA) response message) is received from the non-terrestrial node 610, the terminal may (re)start the timeAlignmentTimer. When the message including the TA information is not received until the timeAlignmentTimer expires, the terminals 621 to 623 determines that the uplink synchronization has failed to be maintained, clearly Kim teaches a synchronization failure event comprises expiry of a synchronization timer); and
transmitting, to the network node, a message indicating that the synchronization timer has expired (see para. 0149-0151, When the message including the TA information is not received until the timeAlignmentTimer expires, the terminals 621 to 623 determines that the uplink synchronization has failed to be maintained, and the terminals 621 to 623  perform a synchronization acquisition procedure (e.g., RA procedure / transmitting a message indicating that the synchronization timer has expired) for uplink transmission, in this way the terminal will receive TA information from the non-terrestrial node 610, a message including the TA information (e.g., a MAC message or a random access (RA) response message) is received from the non-terrestrial node 610)

Regarding claims 2-5, 7-12, 14-22, and 24-28, the applicant argued that, see page 13 paragraph 4, “Dependent claims 2-5, 7-12, 14-22, and 24-28 each depend from one of independent claims 1, 23, 29, and 30, and are therefore allowable for at least the same reasons that independent claims 1, 23, 29, and 30 are allowable. Dependent claims 2-5, 7-12, 14-22, and 24- 28 also recite allowable features that have not been shown to be taught or suggested by Qaise, Kim, and Serrano, alone or in any combination. Accordingly, for at least these reasons, Applicant requests that the rejection of dependent claims 2-5, 7-12, 14-22, and 24-28 under 35 U.S.C. § 103 be withdrawn.” Examiner respectfully disagree, per the above cited reasons, these claims are not allowable.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8-12, 14-16, 18-23 and 25-30, are rejected under 35 U.S.C. 103 as being unpatentable over Qaise et al. (US Pub. No.: 2021/0297147), and further in view of  Kim (US Pub. No.: 2021/0006328).

As per claim 1, Qaise disclose A method for wireless communication at a user equipment (UE) (see Fig. 8, UE 210), comprising: 
establishing a connection between the UE and a network node of a non-terrestrial network (see Fig.8, an established connection between UE and network node, see para. 0078, 0115-0118, references 100, 200, 300 and 400 each refer to a non-terrestrial cellular data communication network, see also Fig.16, para. 0178);
identifying, based at least in part on a synchronization failure event and while the UE is in a connected mode in accordance with establishing the connection, that a location failure condition has occurred for the connection (see Fig.16, para. 0185-0190, system operation, in a non-terrestrial scenario, i.e. the communication between a ground based terminal device 110 (user equipment or gateway) and an airborne/spaceborne cellular base station 120, has to deal with frequency and time errors / location failure condition/in order to acquire, synchronize and establish connectivity {a synchronization failure event}. The frequency error f.sub.err in the system are caused by primarily: [0187] 1. Doppler shift f.sub.d over the pass due to non-terrestrial movement of the base-station 120 [0188] 2. Crystal offset error of the local oscillator f.sub.LO [0189] 3. Drift in the Doppler shift due to the scheduling latencies, see also para. 0192, the timing error t.sub.err in the system are caused by primarily: [0193] 1. Propagation delay td over the pass due to non-terrestrial movement of the base-station 120 [0194] 2. Local oscillator clock error t.sub.LO [0195] 3. Variation of the propagation delay caused by change in base-station position during the pass due to scheduling latencies, see also para. 0055, ); and 
performing, at least in part in response to the location failure condition, one or more actions of a location failure recovery procedure to restore a synchronization associated with the connection (see Fig.16, para. 0199-0206, the UE operation when its own location is known is shown in FIG. 18, starting at step 2000. At step 2100, the terminal device/UE performs a blind acquisition procedure of a carrier channel. At step 2110, it synchronizes with one airborne/spaceborne base station, and downloads only limited base station synchronization information at subsequent step 2112, before iterating the process so as to accumulate synchronization information over time. Once enough assistance information has been accumulated, the terminal device computes at step 2120 predicted values or estimates for the base station's position, experiences Doppler offset/drift, timing delay, etc. . . . in accordance with aspects of the invention, and per para, 0207, the timing and frequency synchronization block may be assisted by external inputs from the Doppler and delay prediction map computed by the application and management layer to achieve synchronization and implement pre-compensation. For example, filtering the measured delay and Doppler using the predicted values can increase the accuracy, see also para. 0216-0219, it is to be noted that, at the physical layer, only the timing errors of the LO are corrected and pre-compensated for the uplink transmission but the shift in the Time of Arrival, TOA, due to the propagation delay is not corrected by this block. This is taken care of by the Timing Advance command which is issued by the EnodeB as a part of the MAC layer message to the UE).  

Although Quaise disclosed wherein the synchronization failure event;

Quaise however does not explicitly disclose wherein the synchronization failure event comprises expiry of a synchronization timer associated with a synchronization associated with the connection; transmitting, to the network node, a message indicating that the synchronization timer has expired;

Kim however disclose wherein a synchronization failure event comprises expiry of a synchronization timer associated with a synchronization associated with a connection (see para. 0151, the terminals 621 to 623  adjust the uplink transmission timing based on the Ldelay_min and/or TA information received from the non-terrestrial node 610. A parameter for managing the uplink transmission timing may be configured with ‘timeAlignmentTimer’ When a message including the TA information (e.g., a MAC message or a random access (RA) response message) is received from the non-terrestrial node 610, the terminal may (re)start the timeAlignmentTimer. When the message including the TA information is not received until the timeAlignmentTimer expires, the terminals 621 to 623 determines that the uplink synchronization has failed to be maintained); and
transmitting, to the network node, a message indicating that the synchronization timer has expired (see para. 0149-0151, When the message including the TA information is not received until the timeAlignmentTimer expires, the terminals 621 to 623 determines that the uplink synchronization has failed to be maintained, the terminals 621 to 623  perform a synchronization acquisition procedure (e.g., RA procedure / transmitting a message indicating that the synchronization timer has expired) for uplink transmission, in this way the terminal will receive TA information from the non-terrestrial node 610, a message including the TA information (e.g., a MAC message or a random access (RA) response message) is received from the non-terrestrial node 610).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a synchronization failure event comprises expiry of a synchronization timer associated with a synchronization associated with the connection; transmitting, to the network node, a message indicating that the synchronization timer has expired, as taught by Kim, in the system of Qaise, so as to reduce power consumption in a terminal, see Kim, paragraph 27.

As per claim 29, is rejected the same way as claim 1. Quaise also disclose An apparatus for wireless communication at a user equipment (UE) (see Fig.1, Fig. 3,  a terminal device), comprising: a processor (see Fig.1, Fig.3, baseband processor / a data processing unit , see para. 0107); memory coupled with the processor (see Fig.1,  Fig.3, memory , see para. 0107); and instructions stored in the memory and executable by the processor (see para. 0052, 0053, a computer program comprising computer readable code means is provided, which when run on a computer, causes the computer to carry out the terminal device based steps of the method according to aspects of the invention).  

As per claim 3, the combination of Qaise and Kim disclose the method of claim 1.

Kim further disclose wherein the synchronization timer indicates at least one of a validity of an uplink frequency synchronization associated with the connection between the UE and the non-terrestrial network, or a validity of a timing advance of the UE associated with the non-terrestrial network (see para. 9147-0151, in order to adjust the timing of uplink transmissions between the non-terrestrial nodes 610 and the terminals 621 to 623 in the non-terrestrial network, a control signaling operation for transmitting the TA information is performed and when a message including the TA information (e.g., a MAC message or a random access (RA) response message) is received from the non-terrestrial node 610, the terminal (re)start the timeAlignmentTimer / a validity of a timing advance).  

As per claim 4, the combination of Qaise and Kim disclose the method of claim 1.

Kim further disclose resetting the synchronization timer based at least in part on the UE receiving ephemeris information from the network node of the non-terrestrial network, or 

As per claim 5, the combination of Qaise and Kim disclose the method of claim 4.

Kim further disclose reporting the resetting of the synchronization timer to the network node (see para. 0151, when a message including the TA information (e.g., a MAC message or a random access (RA) response message) is received from the non-terrestrial node 610, the terminal may (re)start the timeAlignmentTimer. When the message including the TA information is not received until the timeAlignmentTimer expires, the terminals 621 to 623  determine that the uplink synchronization has failed to be maintained, the terminals 621 to 623 may perform a synchronization acquisition procedure (e.g., RA procedure) for uplink transmission / reporting the restarting / resetting).  

As per claim 8, the combination of Qaise and Kim disclose the method of claim 1.

Kim further disclose wherein the message indicating the synchronization timer associated with the synchronization has expired comprise a random access preamble transmission, a scheduling request, a message using a configured grant associated with the connection, a message using semi-persistent scheduling resources associated with the connection, or any combination thereof (see para. 0151, When the message including the TA information is not received until the timeAlignmentTimer expires, the terminals 621 to 623 may determine that the uplink synchronization has failed to be maintained. In this case, the terminals 621 to 623  perform a synchronization acquisition procedure (e.g., RA procedure / a random access preamble transmission) for uplink transmission).  

As per claim 9, the combination of Qaise and Kim disclose the method of claim 1.

Kim further disclose wherein expiration of the synchronization timer comprises expiry of a global navigation satellite system fix associated with the connection, expiry of ephemeris information associated with the connection, expiry of a time synchronization associated with the connection, expiry of a frequency synchronization associated with the connection, or any combination thereof (see para. 0151, when a message including the TA information (e.g., a MAC message or a random access (RA) response message) is received from the non-terrestrial node 610, the terminal may (re)start the timeAlignmentTimer. When the message including the TA information is not received until the timeAlignmentTimer expires, the terminals 621 to 623 determine that the uplink synchronization has failed to be maintained).  

As per claim 10, the combination of Qaise and Kim disclose the method of claim 1.

Kim further disclose initiating a radio link failure timer in accordance with performing the location failure recovery procedure, wherein the initiation of the radio link failure timer is based at least in part on the synchronization timer expiry, and wherein the UE declares a radio link failure when the location failure recovery procedure is not completed before the radio link failure timer expires (see para. 0101-0102, 0151, the expression that a radio link problem is detected may mean that physical layer synchronization configuration or maintenance for a radio link has a problem. For example, the expression that a radio link problem is detected may mean that it is detected that the physical layer synchronization between the base station and the terminal is not maintained during a preconfigured time / the radio link failure timer expires. When a radio link problem is detected, the terminal may perform a recovery operation of the radio link. When the radio link is not recovered, the terminal declare a radio link failure (RLF) and perform a re-establishment procedure of the radio link).  

As per claim 11, the combination of Qaise and Kim disclose the method of claim 10.

Kim further disclose transmitting an indication of the radio link failure to the network node upon initiating the radio link failure based at least in part on the radio link failure timer being set to zero (see para. 0101-0102, the expression that a radio link problem is detected may mean that it is detected that the physical layer synchronization between the base station and the terminal is not maintained during a preconfigured time / timer set to zero, and the procedure for detecting a physical layer problem of a radio link, the procedure for recovering a radio link, the procedure for detecting (or declaring) a radio link failure, and the procedure for re-establishing a radio link according to the RLM operation may be performed by functions of the layer 1 (e.g., physical layer), the layer 2 (e.g., MAC layer, RLC layer, PDCP layer, etc.), and/or the layer 3 (e.g., RRC layer) of the radio protocol).  

As per claim 12, the combination of Qaise and Kim disclose the method of claim 10.

Kim further disclose determining, before expiry of the radio link failure timer, that the synchronization associated with the connection is restored or maintained based at least in part on a synchronization recovery event associated with the radio link failure indicating that the synchronization associated with the connection is within a synchronization range; and transmitting, to the network node based at least in part on the determining that the synchronization associated with the connection is restored or maintained, a message indicating that the synchronization is restored (see para. 0101, When a radio link problem is detected, the terminal  perform a recovery operation of the radio link / transmitting, to the network node based at least in part on the determining that the synchronization associated with the connection is restored or maintained, else when the radio link is not recovered, the terminal declare a radio link failure (RLF) and perform a re-establishment procedure of the radio link).  

As per claim 14, the combination of Qaise and Kim disclose the method of claim 1.

Kim further disclose wherein the synchronization timer or aspects of the synchronization timer, or both, are configured by an indication from the non-terrestrial network or configured by the UE, or both, and the aspects of the synchronization timer comprise at least one of a duration, an initiation, a start time, an expiration time, a resetting, or any combination thereof (see para. 0151, the terminals 621 to 623 may adjust the uplink transmission timing based on the Ldelay_min and/or TA information received from the non-terrestrial node 610. A parameter for managing the uplink transmission timing is configured with ‘timeAlignmentTimer’).  

As per claim 15, the combination of Qaise and Kim disclose the method of claim 1.

Qaise further disclose wherein the location failure condition comprises the UE failing to determine its own location within a first accuracy constraint, the UE failing to determine a location of the network node of the non-terrestrial network within a second accuracy constraint, or both (see Fig.16, para. 0185-0190, system operation, in a non-terrestrial scenario, i.e. the communication between a ground based terminal device 110 (user equipment or gateway) and an airborne/spaceborne cellular base station 120, has to deal with frequency and time errors / location failure condition/in order to acquire, synchronize and establish connectivity {a synchronization failure event}. The frequency error f.sub.err in the system are caused by primarily).  

As per claim 16, the combination of Qaise and Kim disclose the method of claim 1.

Qaise further disclose wherein the one or more actions comprise ceasing transmissions to the non-terrestrial network for a threshold time based at least in part on the UE determining that the location failure condition has occurred, or transmitting an indication of a synchronization error to the network node and ceasing transmissions to the non-terrestrial network for the threshold time based at least in part on the UE transmitting the indication of the synchronization error (see para, 0172-0173, when the UE 110 does not have knowledge of its own location (FIG. 16, step 1000, where NTN denotes the non-terrestrial network, i.e. airborne/spaceborne base station) by its fixed nature or through a positioning device such as GPS/GNSS, it shall wake up at random times to initially acquire a carrier that is made available by the airborne/spaceborne base station, and synchronize itself to the network. This may be done by standard synchronization procedures of the 3GPP standard, for example. However, if the actual frequency error between the base-station and the UE can be larger than the prescribed detection window then the UE must perform several passes at detection, either by re-tuning its reference oscillator according to some raster scheme or by pre-rotating received samples to simulate a change in downlink carrier frequency. Hence, by taking multiple passes and frequency-binning the results the feasible downlink frequency space can be searched effectively).  

As per claim 18, the combination of Qaise and Kim disclose the method of claim 1.

Kim further disclose  wherein the one or more actions comprise: transmitting, to the network node, a random access preamble that comprises at least one aspect or identifier dedicated to indicating the location failure condition associated with the non-terrestrial network; receiving a response to the random access preamble, wherein the response comprises a closed-loop fix that indicates a degree to which the synchronization associated with the connection is outside of a synchronization range; and adjusting the synchronization according to the closed-loop fix (see para. 0151, The terminals 621 to 623 may adjust the uplink transmission timing based on the Ldelay_min and/or TA information received from the non-terrestrial node 610. A parameter for managing the uplink transmission timing may be configured with ‘timeAlignmentTimer’ When a message including the TA information (e.g., a MAC message or a random access (RA) response message) is received from the non-terrestrial node 610, the terminal may (re)start the timeAlignmentTimer).  

As per claim 19, the combination of Qaise and Kim disclose the method of claim 1.

Kim further disclose wherein the one or more actions comprise initiating a radio link failure, declaring the radio link failure to the network node, or both, based at least in part on identifying the location failure condition (see para. 0101-0102, the procedure for detecting a physical layer problem of a radio link, the procedure for recovering a radio link, the procedure for detecting (or declaring) a radio link failure, and the procedure for re-establishing a radio link according to the RLM operation may be performed by functions of the layer 1 (e.g., physical layer), the layer 2 (e.g., MAC layer, RLC layer, PDCP layer, etc.), and/or the layer 3 (e.g., RRC layer) of the radio protocol.).  

As per claim 20, the combination of Qaise and Kim disclose the method of claim 1.

Kim further disclose wherein the synchronization failure event comprises: receiving a message from the network node that indicates the synchronization associated with the connection is outside of a synchronization range, determining that a measurement indicates the synchronization associated with the connection is outside of the synchronization range, determining an error in a message associated with the non-terrestrial network indicates that the synchronization associated with the connection is outside of the synchronization range, or any combination thereof (see para. 0055, 0207, an estimated Doppler shift and/or transmission delay, which is based on the available flight path information with respect to the user equipment's own location, may further be used when no measure of these values is available, or in order to refine any measured Doppler shift or transmission delay for a subsequent pre-compensated uplink transmission to the base station. By avoiding retransmissions due to loss of synchronization between the user equipment and the base station, this approach is able to save power on both the user equipment device and on the airborne/spaceborne base station, which as limited resources as well.).  

As per claim 21, the combination of Qaise and Kim disclose the method of claim 1.

Kim further disclose wherein the synchronization associated with the connection established between the UE and the non-terrestrial network comprises a time synchronization associated with time-based communication between the UE and the non- terrestrial network, a frequency synchronization associated with frequency-based communication between the UE and the non-terrestrial network, or both (see para. 0207, the timing and frequency synchronization block may be assisted by external inputs from the Doppler and delay prediction map computed by the application and management layer to achieve synchronization and implement pre-compensation. For example, filtering the measured delay and Doppler using the predicted values can increase the accuracy).  

As per claim 22, the combination of Qaise and Kim disclose the method of claim 1.

Qaise further disclose wherein the UE comprises a narrowband internet of things (NB-IoT) device, or an enhanced machine type communication (eMTC) device, or a combination thereof (see para. 0163, 0200, for the cellular protocol to work over a non-terrestrial scenario, the known protocol sequence as shown in FIG. 2 is therefore modified in-order to transmit the base-station location information (for example satellite TLE information via the SIB 16 of the NB-IoT/LTE protocol) which shall be used by the UE for wake up and advantageously also for offset prediction and pre-compensation as shown in FIG. 13 / a narrowband internet of things (NB-IoT) device).  

As per claim 23, Qaise disclose A method for wireless communication at a user equipment (UE) (see Fig. 8, UE 210) comprising: 
transmitting, in a connected mode for a connection between the UE and a network node of a non-terrestrial network, one or more uplink messages to the network node (see Fig.8, an established connection between UE and network node, see para. 0078, 0115-0118, references 100, 200, 300 and 400 each refer to a non-terrestrial cellular data communication network, see also Fig.16, para. 0178); 

Qaise however does not explicitly disclose identifying, while the UE is in the connected mode, that a synchronization timer associated with a synchronization of the connection has expired; determining, based at least in part on the expiration of the synchronization timer, that the synchronization of the connection fails to satisfy a synchronization threshold or an associated constraint and
transmitting, to the network node, a message indicating that the synchronization timer has expired.  

Kim however disclose identifying, while the UE is in a connected mode, that a synchronization timer associated with a synchronization of the connection has expired; determining, based at least in part on the expiration of the synchronization timer, that the synchronization of the connection fails to satisfy a synchronization threshold or an associated constraint (see para. 0080, 0101, 0151, The terminals 621 to 623 adjust the uplink transmission timing based on the Ldelay_min and/or TA information received from the non-terrestrial node 610. A parameter for managing the uplink transmission timing is configured with ‘timeAlignmentTimer’ When a message including the TA information (e.g., a MAC message or a random access (RA) response message) is received from the non-terrestrial node 610, the terminal  (re)start the timeAlignmentTimer. When the message including the TA information is not received until the timeAlignmentTimer expires, the terminals 621 to 623 determine that the uplink synchronization has failed to be maintained / the synchronization of the connection fails to satisfy a synchronization threshold or an associated constraint); and
transmitting, to the network node, a message indicating that the synchronization timer has expired (see para. 0149-0151, When the message including the TA information is not received until the timeAlignmentTimer expires, the terminals 621 to 623 determines that the uplink synchronization has failed to be maintained, the terminals 621 to 623  perform a synchronization acquisition procedure (e.g., RA procedure / transmitting a message indicating that the synchronization timer has expired) for uplink transmission, in this way the terminal will receive TA information from the non-terrestrial node 610, a message including the TA information (e.g., a MAC message or a random access (RA) response message) is received from the non-terrestrial node 610).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying, while the UE is in a connected mode, that a synchronization timer associated with a synchronization of the connection has expired; determining, based at least in part on the expiration of the synchronization timer, that the synchronization of the connection fails to satisfy a synchronization threshold or an associated constraint and
transmitting, to the network node, a message indicating that the synchronization timer has expired, as taught by Kim, in the system of Qaise, so as to reduce power consumption in a terminal, see Kim, paragraph 27.

As per claim 25, the combination of Qaise and Kim disclose the method of claim 23.

Kim further disclose reporting a resetting of the synchronization timer to the network node (see para. 0151, when a message including the TA information (e.g., a MAC message or a random access (RA) response message) is received from the non-terrestrial node 610, the terminal may (re)start the timeAlignmentTimer. When the message including the TA information is not received until the timeAlignmentTimer expires, the terminals 621 to 623  determine that the uplink synchronization has failed to be maintained, the terminals 621 to 623 may perform a synchronization acquisition procedure (e.g., RA procedure) for uplink transmission / reporting the restarting / resetting).

As per claim 26, the combination of Qaise and Kim disclose the method of claim 25.

Kim further disclose receiving, from the network node at least in part in response to reporting the resetting of the synchronization timer, an indication that the UE is allowed to communicate with the non-terrestrial network (see para. 0099, 0151, the terminal operating in the RRC connected state may receive a communication service through a beam (e.g., beam pair) configured between the terminal and the base station (e.g., serving cell). The terminal may perform a search operation or monitoring operation of a radio channel by using the synchronization signal (e.g., SS/PBCH block) and/or reference signal (e.g., CSI-RS) transmitted from the base station (e.g., serving cell). Here, the expression that a communication service is provided through a beam (e.g., configured beam) may mean that a packet is transmitted and received through an active beam among one or more configured beams).  

As per claim 27, the combination of Qaise and Kim disclose the method of claim 23.

Kim further disclose wherein the synchronization timer comprises a media access control timer that indicates a validity of a Doppler frequency offset associated with communication between the UE and the non-terrestrial network and that indicates a validity of a timing advance of a terrestrial network (see para. 0151, the terminals 621 to 623 may adjust the uplink transmission timing based on the Ldelay_min and/or TA information received from the non-terrestrial node 610. A parameter for managing the uplink transmission timing may be configured with ‘timeAlignmentTimer’ When a message including the TA information (e.g., a MAC message or a random access (RA) response message) is received from the non-terrestrial node 610, the terminal may (re)start the timeAlignmentTimer. When the message including the TA information is not received until the timeAlignmentTimer expires, the terminals 621 to 623 may determine that the uplink synchronization has failed to be maintained.).  

As per claim 28, the combination of Qaise and Kim disclose the method of claim 23.

Kim further disclose wherein expiration of the synchronization timer comprises expiry of a global navigation satellite system fix associated with the connection, expiry of ephemeris information associated with the connection, expiry of a time synchronization associated with the connection, expiry of a frequency synchronization associated with the connection, or any combination thereof (see para. 0151, the terminals 621 to 623 may adjust the uplink transmission timing based on the Ldelay_min and/or TA information received from the non-terrestrial node 610. A parameter for managing the uplink transmission timing may be configured with ‘timeAlignmentTimer’ When a message including the TA information (e.g., a MAC message or a random access (RA) response message) is received from the non-terrestrial node 610, the terminal may (re)start the timeAlignmentTimer. When the message including the TA information is not received until the timeAlignmentTimer expires, the terminals 621 to 623 may determine that the uplink synchronization has failed to be maintained.).  

As per claim 30, is rejected the same way as claim 23. Quaise also disclose An apparatus (see Fig.1, Fig. 3,  a terminal device), comprising: a processor (see Fig.1,  Fig.3, baseband processor / a data processing unit , see para. 0107); memory (see Fig.1,  Fig.3, memory , see para. 0107) coupled with the processor; and instructions stored in the memory and executable by the processor (see para. 0052, 0053, a computer program comprising computer readable code means is provided, which when run on a computer, causes the computer to carry out the terminal device based steps of the method according to aspects of the invention).  

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qaise et al. (US Pub. No.: 2021/0297147), in view of  Kim (US Pub. No.: 2021/0006328), and further in view of Serrano et al (US Pub. No.:2018/0324718).

As per claim 17, the combination of Qaise and Kim disclose the method of claim 1.

Kim further disclose wherein the one or more other operations comprise transmitting an uplink communication to the network node of the non-terrestrial network, or receiving a downlink communication from the network node of the non-terrestrial network, or both (see para. 0151, When the message including the TA information is not received until the timeAlignmentTimer expires, the terminals 621 to 623 may determine that the uplink synchronization has failed to be maintained. In this case, the terminals 621 to 623 may perform a synchronization acquisition procedure (e.g., RA procedure) for uplink transmission, see also para. 0157-0160, 0163-0169).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more other operations comprise transmitting an uplink communication to the network node of the non-terrestrial network, or receiving a downlink communication from the network node of the non-terrestrial network, or both, as taught by Kim, in the system of Qaise, so as to reduce power consumption in a terminal, see Kim, paragraph 27.

The combination of Qaise and Kim however does not explicitly disclose wherein the one or more actions comprise prioritizing reading ephemeris information over one or more other operations, or prioritizing acquiring a global navigation satellite system fix over the one or more other operations, or both.

Serrano however disclose wherein one or more actions comprise prioritizing reading ephemeris information over one or more other operations, or prioritizing acquiring a global navigation satellite system fix over the one or more other operations, or both (see para. 0016, 0022, 0103, the synchronization source comprise one of: a Global Navigation Satellite System (GNSS) signal; a network node signal; and a sidelink synchronization signal. In certain embodiments, the synchronization source is the GNSS signal. The GNSS signal have a higher synchronization priority than the network node signal and the sidelink synchronization signal. The defined one or more rules corresponding to the synchronization priority of the GNSS signal may comprise a rule prohibiting the wireless device from dropping transmissions of sidelink synchronization signals for the purpose of detecting incoming synchronization signals.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein one or more actions comprise prioritizing reading ephemeris information over one or more other operations, or prioritizing acquiring a global navigation satellite system fix over the one or more other operations, or both, as taught by Serrano, in the system of Qaise and Kim, so as to determining a synchronization source for the wireless device, and determining a synchronization priority of the synchronization source, see Serrano, paragraph 12.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection – In View of IDS submitted 9/30/2022.

Claim(s) 1, 23, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liberg et al. (WO 2020/162806A2, IDS submitted 9/30/2022).

As per claim 1, Liberg disclose A method for wireless communication at a user equipment (UE) (see page 17 line 24, "Mobile originated system (MO) access"), comprising: 
establishing a connection between the UE and a network node of a non-terrestrial network (Page 16, lines 3-4: "In connected mode, the UE 101 has a connection" and Page 17, line 31: "GNSS measurements for UE in RRC_CONNECTED");
identifying, based at least in part on a synchronization failure event and while the UE is in a connected mode in accordance with establishing the connection ((Page 17, lines 34-36: "If the UE 101 does not receive another at least one of the timing advance update command and the frequency adjustment update command before the timer expires", not receiving a TA update command = synchronization failure event), that a location failure condition has occurred for the connection (see page 7 line 36 - page 18 line 1: "the UE 101 is required to determine its geographical location, and the universal time, by means of a GNSS measurement.", need to determine geographical location = location failure condition);  wherein the synchronization failure event comprises expiry of a synchronization timer associated with a synchronization associated with the connection (page 17, line 32-34: "The network node 105 may configure a timer for each UE 101 , which the UE 101 restarts each time at least one of a timing advance update command and a frequency adjustment command is received"); 
transmitting, to the network node, a message indicating that the synchronization timer has expired ( Page 24, lines 1-7: "The rule may be that the GNSS measurement is performed if the UE 101 does not receive another at least one of the timing advance update command and the frequency adjustment update command before the timer expires. The UE 101 may be adapted to, e.g. by means of the providing unit 528, provide information indicating the GNSS measurement to the network node 105.". The GNSS is sent after the timer expires and therefore receiving the information indicating the GNSS measurement also indicates that the timer expired); and 
performing, at least in part in response to the location failure condition, one or more actions of a location failure recovery procedure to restore a synchronization associated with the connection (Page 18, lines 1-7: "The UE 101 may use this information to compute at least one of the timing pre­ compensation and the frequency pre compensation required to be applied for maintaining uplink synchronization and is not required to perform random-access procedure. In another option, after pre-compensation, the UE 101 can be configured to be required to transmit a random-access preamble to refine the uplink timing and frequency synchronization procedures with the network node 105.").

As per claim 23, claim 23 is rejected the same way as claim 1.
As per claim 29, claim 29 is rejected the same way as claim 1.
As per claim 30, claim 30 is rejected the same way as claim 1.

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No.:2009/0476913
US Pub. No.:2007/0273502
KR 20220083611A
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469